DETAILED ACTION
Election Requirement by Telephone
This application contains claims directed to the following patentably distinct species
Scaffolding element (e.g. hydrogel, liquid bandage, fibrin glue, dermal substitute, etc.)
 The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

During a telephone conversation with James Cole on 11/16/2022 a provisional election was made without traverse to prosecute the species of  “dermal substitute’ as the species of ‘scaffolding agent’. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 25 and 26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.










Status of Application
The Examiner acknowledges receipt of the amendments filed on 10/19/2022 wherein claims 1-9 have been cancelled and claims 10-27 have been added.
Claims 18, 19, 21-23, 25 and 26 are withdrawn as being directed to nonelected subject matter. It is noted that claims 18, 19, 21-23 are withdrawn as being outside the scope of efficacious element from the previous election requirement made 7/13/2022.
Claims 10-17, 20, 24, 25 and 26 are presented for examination on the merits. The following rejections are made.


Response to Applicants’ Arguments
Applicants amendments filed 10/19/2022 cancelling claims 1, 2, 6 and 7 renders moot the rejection made by the Examiner under 35 USC 103 over Harrel (ES 2912075), evidenced by translation, in view of Milara et al. (respiratory Research, 2018), evidenced by IUPHAR/BPS guide to pharmacology: Janus Kinase family.  
Applicants amendments filed 10/19/2022 cancelling claim 3 renders moot the rejection made by the Examiner under 35 USC 103 over Harrel (ES 2912075), evidenced by translation, in view of Milara et al. (respiratory Research, 2018), evidenced by IUPHAR/BPS further in view of Sawa et al. (WO 2014069401), evidenced by English translation.  





New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 2009/0017438) in view of Ichim et al. (US 2012/0269774), Colognesi et al. (WO2006/008779), Yin et al. (Mol Immunol, 2013, 56(4), 347-53) and Shirakata et al. (J Cell Sci, 118(11), 2005, 2363-2370), evidenced by Shahrokhi et al. (Wound Repair Regen, 2014, 23(1), 1-18).
Roy teaches a composition useful for preserving and storing living biological tissues, organ and populations of isolated cells (see abstract).
The composition may be an allograft, autograft isograft and/or xenograft (see [0009]) (scaffolding agent/dermal substitutes per election requirement; see pages 4 and 5 of evidence) (see instant claims 24 and 27). The dermal substitute (allograft) may be stored in lactated Ringers solution (see [0162, 0168, 0171]) (see instant claims 10 and 24).
The composition is to comprise various biologically active compound provided to accelerate wound healing (see [0002]) in addition to amelioration of symptoms of disease and injuries (see [0134]). Exemplified biologically active materials include epidermal growth factor (EGF) (see instant claims 10 and 24), vascular endothelial growth factors (VEGF) (see instant claims 10 and 24), fibroblast growth factors, various interleukins and transforming growth factor alpha (TGF-a) (see [0085]) (see instant claim 12)
Roy fails to teach the composition as further comprising stem cell factor (SCF), heparin-binding epidermal growth factor (HB-EGF), interleukin-33 (IL-33) and high mobility group box protein-1 (HMGB-1).
Ichim is directed to allogenic transplant compositions for improving wound healing (See [0102]). The composition comprises an allograft (dermal substitute) and growth factors such as TGF-a (see [0115]) (see instant claim 12), EGF (see [0115]) (see instant claims 10 and 24), stem cell factor (SCF) (see [0091]) (see instant claims 10 and 24), FGF-4 (see [0091]) (see instant claim 13), VEGFR-2 (see [0092]) (see instant claim 14) and HGF (see [0013, 0029]) (see instant claim 15). It would have been obvious to modify the allograft composition of Roy to further include FGF-4, VEGFR-2 and HGF to provide wound healing benefit. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. See MPEP 2144.06. 
Colognesi is directed to the use of high mobility group box protein-1 (HMGB-1) for the treatment of wounds. It is taught that treatment of tissue having a wound with HMGB-1 can be used for improving wound healing (see abstract) (see instant claims 10 and 24). The HMGB-1 is to be used in varying concentrations such as 400 ng/20uL (see page 4) which equates to 20000 ng/mL (math not shown) which is an amount greater than the “at least at 500,000 pg/mL” required by instant claim 16.  The modification of Roy with Colognesi is prima facie obvious as combining two compositions each of which is taught by the prior art to be useful for the same purpose (wound healing), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. See MPEP 2144.06.
Yin teaches that IL-33 accelerates wound healing via upregulating of activated macrophages. It is taught that IL-33 plays a pivotal role in maintenance of cutaneous homestasis and acceleration of normal wound healing (see abstract) (see instant claims 10 and 24).  Thus, it would have been obvious to modify Roy so as to include IL-33 with a reasonable expectation in providing wound healing benefit. The modification of Roy with Yin is prima facie obvious as combining two compositions each of which is taught by the prior art to be useful for the same purpose (wound healing), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. See MPEP 2144.06.
Shirakata teaches that heparin-binding epidermal growth factor-like (HB-EGF) accelerates keratinocyte migration and skin wound healing (see abstract and page 2367-2368).  Shirakata also teaches that other EGF family members such as EGF, TGF-a, HB-EGF and amphiregulin regulate migration, proliferation and differentiation of many cell types involved in wound healing and that after a wound is incurred, increases in TGF-a, amphiregulin (AR) and epiregulin are observed (see page 2363, 2367). Thus, it would have been obvious to modify Roy to further include HB-EGF and AR with a reasonable expectation in improving the wound healing benefit. The modification of Roy with Shirakata is prima facie obvious as combining two compositions each of which is taught by the prior art to be useful for the same purpose (wound healing), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. See MPEP 2144.06.
Thus, in all, the combination of Roy, Ichim, Colognesi, Yin and Shirakata would suggest a composition comprising a EGF, SCF, VEGF, EGF, HB-EGF, HMGB-1, AR, THG-1, FGF-4, VEGFR2, and HGF as each component is known to provide beneficial outcomes in treating wounds. Combining prior art elements according to known methods o yield predictable results is indicia of obviousness. See MPEP 2143(I)(A).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 17 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Roy et al. (US 2009/0017438) in view of Ichim et al. (US 2012/0269774), Colognesi et al. (WO2006/008779), Yin et al. (Mol Immunol, 2013, 56(4), 347-53) and Shirakata et al. (J Cell Sci, 118(11), 2005, 2363-2370), evidenced by Shahrokhi et al. (Wound Repair Regen, 2014, 23(1), 1-18) as applied to claims 10-16, 24 and 27 above, and further in view of Feng et al. (CN 110368498; machine translation provided).
Roy, Ichim, Colonesi, Yin and Shirakata fail to teach further comprising at least one Janus kinase inhibitor. 
Feng is directed to promoting wound healing by application of a preparation comprising janus kinase (JAK) inhibitors (see abstract). It is taught that JAK inhibitors act so as to reduce inflammation and reduce cytokine signal transduction so as to reduce inflammatory response which is useful in treating skin wound inflammation. Thus, it would have been obvious to modify Roy, etc. to include JAK inhibitor with a reasonable expectation for success in improving the wound healing properties of the composition. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611